UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

OSEP QA 21-02

October 21, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services,
issues this Question and Answer (Q & A) document in response to inquiries concerning
implementation of the Individuals with Disabilities Education Act (IDEA) Part C provision
of service in the current COVID-19 environment.
Other than statutory and regulatory requirements included in the document, the
contents of this guidance do not have the force and effect of law and are not meant to
bind the public. This document is intended only to provide clarity to the public regarding
existing requirements under the law or agency policies.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.
Additional OSEP early intervention (EI) resources, strategies and support materials are
available at https://ectacenter.org/.

IFSP MEETINGS AND SERVICE PROVISION
Part C of the IDEA provides funds to the State lead agency (State LA) to make EI
services available to all eligible infants and toddlers with disabilities and their families
living within the State. These EI services are provided in conformity with the child’s
individualized family service plan (IFSP), 34 C.F.R. § 303.13(a)(9). Under
34 C.F.R. § 303.340, for each infant or toddler with a disability, the State LA must ensure
the development, review, and implementation of an IFSP developed by a
multidisciplinary team, which includes the parents, that (a) Is consistent with the
definition of that term in 34 C.F.R. § 303.20; and (b) Meets the requirements in
34 C.F.R. § 303.342 through 34 C.F.R. § 303.346. This document addresses the IFSP
meeting, notice and other requirements related to service provision.

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

IFSP MEETINGS AND NOTICE
Q1.

How can parents, State LAs and their early intervention service (EIS) providers
hold initial, periodic and annual IFSP meetings when LAs and EIS providers
cannot conduct face-to-face meetings?

The Department recognizes that some States, due to operational constraints caused by
the COVID-19 pandemic, are currently unable to conduct face-to-face IFSP meetings.
IDEA Part C provisions in 34 C.F.R. § 303.342(d) require that the initial, annual and
periodic IFSP meetings be held in settings and at times that are convenient for the
family. Additionally, IFSP meetings need to be in the native language of the family or
other mode of communication used by the family (unless this is not feasible). During the
time of this pandemic when in-person meetings are not feasible or practicable, the
Department is extending the flexibility for IFSP periodic reviews that is allowed in
34 C.F.R. § 303.342(b)(2) to the State LAs and local EIS providers to conduct initial and
annual IFSP meetings through alternate means, such as through a telephone or video
conference call (if feasible and consistent with privacy standards) if acceptable to the
parents and other IFSP team meeting participants.

45-DAY TIMELINE
Q2.

Does IDEA allow for flexibility in meeting the 45-day timeline for conducting the
initial IFSP meeting?

Yes, in specific circumstances. The IDEA Part C 45-day timeline is required under
34 C.F.R. §§ 303.310, 303.342(a) and 303.345(c). The 45-day timeline applies to any
screening offered by the State, the initial evaluation, the child and family assessment,
and the initial IFSP meeting. The two exceptions to the 45-day timeline are when:
1) The child or parent is unavailable to complete the required activities
(screening, initial evaluation, initial assessments of the child and family,
and the initial IFSP meeting) due to exceptional family circumstances that
are documented in the child's early intervention records; and
2) The parent has not provided consent for the screening (if applicable), the
initial evaluation, or the initial assessment of the child despite
documented and repeated attempts by the lead agency or EIS provider
to obtain parental consent.

2

OSEP has also applied documented exceptional family circumstances when clear
circumstances outside the State LA’s or EIS provider’s control, such as a hurricane, do
not permit the underlying activity to occur and thus the child and family are
unavailable as a practical matter. 1 In these very limited circumstances, under 34 C.F.R.
§ 303.310(c), the State LA or EIS provider must:
1) document in the child’s early intervention record the exceptional
circumstances; and
2) complete the activities as soon as possible after the documented
exceptional circumstances no longer exist.
For at least two of the activities in the 45-day timeline, the evaluation of the child to
determine eligibility and the child assessment, (but possibly also for all of the activities
required) the inability to conduct an in-person observation may be critical to ensuring
appropriate evaluation and assessment. Given that in-person meetings may not be
feasible or advisable due to the pandemic related to COVID-19, the pandemic can
constitute the basis for documented exceptional family circumstances to the 45-day
timeline.

SERVICE PROVISION
Q3.

What must a State LA and its EIS providers do if they cannot provide IDEA Part C
services in accordance with the IFSP due to the pandemic?

In many cases, the public health responses related to COVID-19 may prevent EIS
providers from delivering specific early intervention services in a child’s IFSP. For
example, Part C services on many IFSPs are to be provided in the child’s natural
environment, including the child’s home and community settings (such as day care)
that are natural or typical for a same-aged infant or toddler without a disability 2. When
the lead agency or EIS provider cannot provide IDEA Part C services in accordance
with the IFSP, it must provide prior written notice to the parents as soon as possible. The
child’s IFSP Team, which includes the parents, must then determine which services can
be provided to meet the child’s needs during this time, and consider other services or
alternate means of service delivery, if feasible and consistent with privacy interests, such
as through the use of telecommunications, including telephone or videoconferencing,
or consultative services to the parent. If the parent has previously agreed, or agrees

1 This exception does not apply if the State LA or EIS provider staff are unavailable due to
circumstances such as staffing shortages.
2 See 34 C.F.R. § 303.344(d)(ii).

3

during the pandemic, the prior written notice can be provided through electronic mail
(email). 3
The State LA and EIS providers must document the IFSP Team’s determination and revise
the child’s IFSP to reflect the agreed-upon services that will be provided in light of the
circumstances (e.g., program closures, social distancing or other measures) so that the
IFSP is clear to the parents and all who are responsible for providing IDEA Part C services
to the child. OSEP notes that, where feasible, early intervention services identified in the
IFSP should be based on peer reviewed research to the extent practicable, but the
Department understands that in light of the public health responses related to the
COVID-19 pandemic, peer reviewed research may not be available for services
provided remotely. 4

3 See the previously issued Q & A on Part C Procedural Safeguards (June 30, 2020) for more

information.

4 See 34 C.F.R. § 303.344(d)(1).

4

